Citation Nr: 1502173	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  04-37 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2. Entitlement to service connection for bilateral hearing loss.  

3. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status-post total knee arthroplasty (TKA), prior to November 30, 2010 and to a disability rating in excess of 60 percent for residuals of a right TKA beginning February 1, 2012.  

4. Entitlement to a separate disability rating for symptomatic removal of the semilunar cartilage of the right knee prior to November 30, 2010.  

5. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of whether there was clear and unmistakable error (CUE) in a December 31, 1974 rating decision that denied service connection for bilateral hearing loss was initially on appeal and remanded by the Board.  It was remanded so that the RO could issue a Statement of the Case (SOC) for that claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued an SOC in December 2011 that denied the Veteran's claim.  He did not perfect an appeal to the Board by filing a substantive appeal.  Therefore, that issue is no longer before the Board.  

In March 2006, the Board remanded the Veteran's petition to reopen a claim for service connection for bilateral hearing loss, and claims for an increased rating for DJD of the right knee, and TDIU to the Appeals Management Center (AMC) for further development.  In July 2007, the Board denied the Veteran's claim for an increased rating for DJD of the right knee, but assigned a separate 10 percent rating for instability of the right knee.  

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a March 2008 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's July 2007 denial, and remanded the matter to the Board for development consistent with the Joint Motion.  The Joint Motion specified that the separate 10 percent rating for instability was not to be disturbed.  

In April 2009, the Board remanded the Veteran's increased rating claim.  In a March 2011 rating decision, the RO granted a 100 percent rating for a right knee TKA from November 30, 2010 to February 1, 2012, and assigned a 30 percent disability rating thereafter.  

In April 2011, the Board remanded the Veteran's petition to reopen a claim for service connection for bilateral hearing loss, and claims for an increased rating for DJD of the right knee, and TDIU.  

In a May 2013 rating decision, the RO increased the Veteran's rating for DJD of the right knee to 60 percent effective February 1, 2012.  

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

VA is free to bifurcate a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 Vet. App. 166, 186 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011); rev'd on other grounds, 132 S.Ct. 75 (2011).  Further, "[b]ifurcation of a claim generally is within the Secretary's discretion."  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  In this case, the evidence shows that the Veteran's right lateral meniscus was surgically absent prior to his TKA on November 30, 2010.  However, VA examiners have been unable to determine whether the Veteran had a lateral meniscectomy while in high school (prior to service), or after service.  Because the medical evidence shows the Veteran had right knee symptoms such as swelling, locking, and effusion, a remand is necessary to determine whether a separate evaluation is needed for symptomatic removal of semilunar cartilage under Diagnostic Code 5259.  38 C.F.R. § 4.71a (2014).  However, the remainder of the Veteran's knee disability claim is ready for adjudication.  Therefore, the Board has bifurcated this issue so that it may be developed further.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records through January 2013, including the reports of  January 2013 and January 2014 VA examination.  In a February 2014 rating decision and a February 2014 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

The issues of entitlement to service connection for bilateral hearing loss, entitlement to a separate rating for removal of semilunar cartilage of the right knee prior to November 30, 2010, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence associated with the claims file since December 1974 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss. 

2. Prior to November 30, 2010, at worst, the Veteran's flexion was 50 degrees with painful movement and muscle resistance.  

3. Prior to November 30, 2010, at worst, the Veteran's extension was 20 degrees with pain.  

4. Beginning February 1, 2012, the Veteran's residuals of a right TKA have manifested as severe painful motion and weakness.  


CONCLUSIONS OF LAW

1. Evidence received since the December 1974 rating decision that denied service connection for bilateral hearing loss, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2. The criteria for a separate 10 percent disability rating for limitation of flexion of the right knee prior to November 30, 2010, have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

3. The criteria for a separate 30 percent disability rating for limitation of extension of the right knee prior to November 30, 2010, have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

4. The criteria for a disability evaluation in excess of 60 percent for residuals of a right knee TKA have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5055 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in August 2002 satisfied the duty to notify provisions with regard to the Veteran's increased rating claim.  Subsequent notice letters were issued in April 2009 and July 2009.  His claim was then readjudicated in the February 2011 and February 2014 SSOCs.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  Multiple VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his DJD and residuals of a right TKA in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

A Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  The transcript reflects that at the June 2005 hearing, the undersigned set forth the issues to be discussed at the hearing and asked the Veteran to describe his right knee symptoms.  The undersigned did not suggest evidence to submit to substantiate his claim.  However, this case was subsequently remanded four times, which allowed the Veteran to submit additional evidence.  The rating criteria for DJD of the knee are in part based upon specific measurements, which were not discussed at the hearing.  Leavey v. McDonald, No. 12-1883, 2014 WL 6065599, *5 (Vet. App. November 14, 2014).  However, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  

The Board remanded this case in March 2006 to obtain SSA records, which was subsequently accomplished by the RO.  In April 2009 the case was remanded so the Veteran could receive proper notice, so additional VA treatment records could be obtained, and so a VA examination that addressed the Veteran's meniscus could be provided.  The Veteran received proper notice in April 2009 and his VA treatment records were obtained.  He underwent a VA examination in July 2009 and the VA examiner issued a July 2010 addendum report noting that the Veteran underwent an MRI which showed an intact medial meniscus and an absent lateral meniscus.  In April 2011, the case was remanded to obtain additional records and so the Veteran could undergo a VA examination specifically conducted by an orthopedist.  Additional VA treatment records were obtained and an orthopedist examined the Veteran in January 2014.  There was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Petition to Reopen a Claim for Service Connection for Bilateral Hearing Loss 

In December 1974, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011)  Accordingly, the December 1974 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In September 2001, the Veteran asserted that he was exposed to weapons fire in service.  In October 2004, he stated that he worked in noisy boiler rooms in service.  In June 2005, he testified that he worked around aircraft in service.  In November 2006, he stated that he was exposed to mortar fire and aircraft noise.  This evidence is new because at the time of the December 1974 rating decision, the Veteran's specific assertions regarding in-service noise exposure were not of record.  For the purposes of reopening only, his assertions of specific in-service noise trauma are presumed credible.  Justus, 3 Vet. App. at 513.  Because his assertions raise a reasonable possibility of substantiating his claim, they are material.  Reopening of the Veteran's claim for service connection for bilateral hearing loss based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).

III. Increased Rating for DJD of the Right Knee, Status-Post TKA

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Period Prior to November 30, 2010

Prior to undergoing a right knee TKA, the Veteran's DJD of the right knee was rated at 10 percent under the criteria set forth in Diagnostic Code 5010.  Under Diagnostic Code 5010, the rater is instructed to rate traumatic arthritis as degenerative arthritis, Diagnostic Code 5003.  Under Diagnostic Code 5003, if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  However, a veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another Diagnostic Code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App 484, 488 (2014).  In this case, the Board finds that prior to November 30, 2010, the Veteran's limitation of flexion and extension are compensable and are more closely approximated by the criteria set forth in Diagnostic Codes 5260 and 5261.  

There are two Diagnostic Codes for limitation of motion of the knee, they provide criteria for limitation of flexion and extension of the leg.  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran was assigned a 10 percent rating.  Therefore, joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The VA General Counsel has held that separate ratings may be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  In this case, the Board finds that separate ratings for limitation of flexion and extension of the right knee prior to November 30, 2010, are warranted.  

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a (2014).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

At his January 2003 VA knee examination, the Veteran's flexion was 110 degrees with pain.  He had tenderness to palpation over the lateral joint line.  A March 2004 VA treatment record noted that his flexion was 90 degrees with severe pain.  A June 2004 addendum report noted that the Veteran's right knee had easy fatigability and impaired coordination.  The examiner added that arthritis was shown on x-ray.  

An August 2005 VA treatment record showed that his flexion was 90 degrees with pain and tenderness to palpation.  An April 2008 VA treatment record showed that his flexion was 118 degrees with pain and a strength of 4/5.  He also had episodes of swelling and "gross atrophy of quad musculature" was noted.  

A September 2008 VA spine examination report noted that the Veteran could walk 100 feet and that he was unable to perform a toe/heel walk due to knee pain.  

A March 2009 VA treatment record showed that the Veteran had a "slight" flexion contracture but could flex his right knee to 100 degrees.  

At his May 2009 VA examination, the Veteran reported being able to walk 200 feet and was unable to estimate for how long he was able to stand.  In the waiting room, the examiner observed the Veteran leaning against a wall for support, which he continued to do while in the examination room.  He walked slowly with a cane and reported that his pain was a 12 out of 10.  Upon examination, his flexion was 50 degrees with pain and muscular resistance.  There was no additional limitation of motion after repetitive testing and his ranges of motion were not limited by additional weakness, fatigue, or lack of endurance.  Because he experienced pain during flexion to 50 degrees and had additional muscular resistance, the Board finds that his limitation of flexion is more closely approximated by the 10 percent rating for a flexion of 45 degrees.  Therefore, a 10 percent rating is granted prior to November 30, 2010 for limitation of flexion of the right knee.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

At his July 2009 VA examination, the Veteran's flexion was limited to 90 degrees with pain; and at his July 2010 VA examination, his flexion was limited 60 degrees with pain.  At both examinations, no additional limitation of motion due to pain and functional loss was noted after repetitive testing.  

Prior to November 30, 2010, the Veteran's flexion was, at worst, 50 degrees in May 2009.  The Board has granted a 10 percent rating for limitation of flexion because his flexion was also accompanied by both pain and muscular resistance.  The evidence of record does not show that the Veteran's flexion has ever more closely approximated a limitation to 30 degrees, even when considering painful motion and functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, a 20 percent evaluation for limitation of flexion is not warranted.  38 C.F.R. § 4.71a (2014).  
      
Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  A 40 percent evaluation is warranted when extension is limited to 30 degrees.  38 C.F.R. § 4.71a (2014).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

At his January 2003 VA examination, the Veteran's extension was 5 degrees, which meets the criteria for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a (2014).  

At his May 2009 VA examination, his extension was limited to 10 degrees with pain and muscle resistance, which meets the criteria for a 10 percent rating under Diagnostic Code 5261.  Id.  

At his July 2009 VA examination, his extension was limited to 20 degrees with pain, which meets the criteria for a 30 percent rating under Diagnostic Code 5261.  Id.  Accordingly, a 30 percent rating for limitation of extension of the right knee prior to November 30, 2010, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  He had no additional limitation of motion after repetitive testing.  He had an uncoordinated limp due to pain and displayed substantial guarding and fear of injury and movement.  He did not have edema, effusion, redness, heat, or fatigue.  

At his July 2010 VA examination, his extension was normal but painful.  He did not have additional limitation of extension after repetitive testing.  

Prior to November 30, 2010, the Veteran's extension was, at worst, 20 degrees with pain in May 2009.  The evidence of record does not show that the Veteran's extension has ever more closely approximated a limitation to 30 degrees, even when considering painful motion and functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The medical evidence of record instead shows that his extension was better than 20 degrees, even with pain and functional loss.  Therefore, a 40 percent evaluation under Diagnostic Code 5261 is not warranted.  

VA's General Counsel has held that a claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For the duration of the appeal period prior to November 30, 2010, a separate 10 percent rating for instability of the right knee has already been assigned by the RO.  The March 2008 Joint Motion specified that the rating for instability was not to be disturbed and it is not on appeal.  

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and he does not have genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2014).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

In summary, prior to November 30 2010, a 10 percent rating, but no higher, is granted for limitation of flexion of the right knee and a 30 percent rating, but no higher, is granted for limitation of extension of the right knee.  

B. Period Following February 1, 2012

The Veteran has been assigned a 60 percent rating for his residuals of a right TKA since the expiration of the one year period following his surgery.  As to whether a rating in excess of 60 percent is warranted for a TKA of the right knee, the Board's consideration is constrained by two limiting aspects of the rating schedule.

First, the maximum schedular rating for a TKA more than one year after implantation of the prosthesis is 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  Under this Diagnostic Code, the maximum schedular rating for one year after the prosthetic implantation is 100 percent; thereafter, the maximum schedular rating is 60 percent.  Id.  Thus, the rating assigned is the maximum rating available under the Diagnostic Code for a TKA.

Second, the Veteran's right TKA is located in the lower one third of his thigh.  The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165.  This 40 percent rating may be further combined for disabilities above the knee but not to exceed the above the knee amputation elective level.  See 38 C.F.R. § 4.68 (2014).  As the disability of the right knee rated in this appeal involves the lower one third of the Veteran's thigh, the rating may not exceed 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent).  Thus, pursuant the amputation rule, the 60 percent rating for residuals of a right TKA is the maximum schedular rating available for the disability on appeal.

C. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration throughout the appeal period.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Prior to November 30, 2010, as described above, the Veteran's right knee DJD manifested as painful, limited flexion and extension with functional loss.  These symptoms are contemplated by the schedular criteria set forth in Diagnostic Codes 5260 and 5261.  His right knee was also unstable and a separate rating was previously granted for slight instability under Diagnostic Code 5257.  His complaints of swelling and effusion have been remanded for additional development regarding the surgical absence of his lateral meniscus.  

After February 1, 2012, as described above, the manifestations of the Veteran's residuals of a right TKA are contemplated by the schedular criteria set forth in Diagnostic Code 5055; he has chronic residuals of painful limited motion, swelling, and weakness in his right knee.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

A separate 10 percent evaluation for limitation of flexion of the right knee prior to November 30, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate 30 percent evaluation for limitation of extension of the right knee prior to November 30, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Following February 1, 2012, a disability evaluation in excess of 60 percent for residuals of a total right knee arthroplasty is denied.


REMAND

The Veteran has asserted that his hearing loss existed prior to service, and that it was noted on his March 1972 entrance examination.  He asserts that exposure to weapons fire in service aggravated his pre-existing hearing loss.  Because hearing loss is not specifically noted on the entrance examination, but the record contains an audiogram conducted on the day of his examination that is difficult to interpret, an examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, an opinion is needed as to whether the Veteran's service-connected disabilities alone render him unemployable.  

With regard to the Veteran's right knee disability, in July 2009, a VA examiner noted that there was a May 2002 VA treatment record mentioning that the Veteran had right knee cartilage surgery while in high school, prior to service.  The examiner could not determine what type of surgery was performed because the operative reports were not of record.  In July 2010, a VA examiner noted that the Veteran underwent an MRI which showed that his medial meniscus was intact, but his lateral meniscus was surgically absent.  The examiner was unable to determine when the Veteran's lateral meniscus was removed.  Because the Veteran underwent a lateral meniscectomy and there has therefore been removal of semilunar cartilage, the Board must consider whether a 10 percent evaluation under Diagnostic Code 5259, symptomatic removal of semilunar cartilage, is required.  38 C.F.R. § 4.71a (2014); VAOPGCPREC 9-98 (August 14, 1998).  In this case, his symptoms of painful, limited motion have already been compensated for by the assignment of separate ratings for limitation and flexion under Diagnostic Codes 5260 and 5261.  To assign an additional evaluation for the same symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the Veteran also complains of swelling and effusion into the joint.  A medical opinion is required to determine whether a separate rating is warranted for symptoms of his meniscectomy that are not already compensated for, prior to November 30, 2010.  McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiology examination with an appropriate clinician.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's March 1972 entrance examination.  

ii. His March 1972 audiogram report, which is a separate, smaller piece of paper.  

iii. The Veteran's October 2004 statement where he asserted that his entrance examination noted bilateral hearing loss and that his period of service aggravated his preexisting condition.  

iv. The Veteran's November 2006 statement where he asserted that he was exposed to weapons fire and aircraft noise.  

c. The examiner must determine whether hearing loss in either ear was noted upon entry into service, including on the March 1972 audiogram report.  IF AND ONLY IF the examiner determines that hearing loss in either ear was noted upon entry into service, including on the March 1972 audiogram report, provide an opinion as to whether this pre-existing disability was aggravated beyond its natural progression by his period of service.  

d. IF AND ONLY IF the examiner determines that hearing loss in either ear was NOT noted upon entry into service, provide an opinion as to the following: 

i. Whether it is medically undebatable that the Veteran's hearing loss preexisted his entry into active military service.

ii. If it is found as medically undebatable that hearing loss clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii. If hearing loss is not found to have preexisted a period of active service, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service or manifested within one year of separation from service.  

e. In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develop from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in-service as opposed to some other cause.  

f. A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

g. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician to determine when he underwent a lateral meniscectomy and whether his surgical absence of his lateral meniscus was symptomatic prior to November 30, 2010.  The claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The June 2004 VA examination report which noted that "dislocated semi-lunar cartilage was not confirmed...He has had previous surgery and his torn semi-lunar cartilage has been treated surgically."  

ii. The July 2009 VA examination report where it was noted that a May 2002 treatment report showed that the Veteran had cartilage surgery in high school, and where the examiner concluded that, "[b]ased on currently available information, veteran more likely than not had a right knee surgery when in high school, but it is still an open question as to what meniscus pathology was identified or addressed at that time.  Based on currently available information, there is no report of meniscus repair or removal during his arthroscopic surgeries 8/96 and 1/00."

iii. A July 2010 VA addendum opinion noting that the Veteran's lateral meniscus was absent but that the examiner was unable to determine when the surgery occurred.  

c. The examiner must provide medical findings or opinions for each of the following:

i. Describe the symptoms of the residuals of his right lateral meniscectomy that would have been present prior to his right TKA on November 30, 2010.  The examiner should specifically comment on the Veteran's swelling and effusion.  

ii. Whether it is medically undebatable that the Veteran's surgical absence of his lateral meniscus preexisted his entry into active military service.

iii. If it is found as medically undebatable that his lateral meniscus removal clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iv. If his removal of the lateral meniscus is not found to have preexisted a period of active service, determine, whether it is as least as likely as not (50 percent or greater probability) that it was caused or aggravated by his service-connected right knee disability.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician to determine whether he is unemployable as a result of his service-connected disabilities.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.   

c. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


